*411On February 7, 2006, the injured plaintiff was struck by a bus as she crossed the intersection of 34th Street and Broadway. She alleged that a proximate cause of the accident was the negligent acts of a traffic officer employed by the City of New York in directing traffic at the intersection.
Supreme Court correctly held that the officer’s action involved discretionary conduct, and, thus, the City was immune from liability (see Devivo v Adeyemo, 70 AD3d 587 [2010]; Shands v Escalona, 44 AD3d 524 [2007], lv denied 10 NY3d [2008]).
In light of the foregoing, we need not reach plaintiffs’ remaining contentions. Concur — Gonzalez, BJ., Tom, Andrias, Renwick and Abdus-Salaam, JJ.